i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00553-CR

                                 EX PARTE Darrell Wayne WILSON

                      From the 386th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-7353
                             Honorable Laura L. Parker, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 11, 2009

AFFIRMED

           Darrell Wilson was arrested and charged with murder, a first degree felony. See TEX . PENAL

CODE ANN . § 19.02(c) (Vernon 2003). Wilson was a juvenile at the time of the alleged offense, but

was certified as an adult for purposes of trial. Wilson filed an application for writ of habeas corpus

seeking a reduction in his pretrial bail from the original amount of $250,000 to $50,000. The trial

court granted partial relief following a hearing, reducing Wilson’s bail to $200,000. Wilson appeals,

asserting that the lowered amount violates the constitutional and statutory prohibitions against

excessive bail. See U.S. CONST . amends. VIII, XIV; TEX . CONST . art. I, §§ 11, 13; TEX . CODE CRIM .

PROC. ANN . arts. 1.09, 17.15 (Vernon 2005). We affirm the trial court’s order.
                                                                                      04-08-00553-CR

       “The primary purpose or object of an appearance bond is to secure the presence of a

defendant in court for the trial of the offense charged.” Ex parte Rodriguez, 595 S.W.2d 549, 550

(Tex. Crim. App. 1980). Courts should not set bail so high as to be oppressive, but should set bail

high enough to provide reasonable assurance that the defendant will appear at trial. Ex parte Ivey,

594 S.W.2d 98, 99 (Tex. Crim. App. 1980). The burden of proof is on the defendant to show that

the bail set is excessive. Ex parte Rubac, 611 S.W.2d 848, 849 (Tex. Crim. App. 1981). The

decision regarding a proper bail amount lies within the sound discretion of the trial court. Brown

v. State, 11 S.W.3d 501, 502 (Tex. App.—Houston [14th Dist.] 2000, no pet).

       When reviewing bail settings, courts are guided by article 17.15 of the Texas Code of

Criminal Procedure. See TEX . CODE CRIM . PROC. ANN . art. 17.15. Article 17.15 provides:

       1. The bail shall be sufficiently high to give reasonable assurance that the
       undertaking will be complied with.

       2. The power to require bail is not to be so used as to make it an instrument of
       oppression.

       3. The nature of the offense and the circumstances under which it was committed are
       to be considered.

       4. The ability to make bail is to be regarded, and proof may be taken upon this point.

       5. The future safety of a victim of the alleged offense and the community shall be
       considered.

Id. In addition, courts may give consideration to the defendant’s work record, family and community

ties, length of residency, prior criminal record, conformity with previous bond conditions, the

existence of outstanding bonds, and any aggravating factors involved in the charged offense. Ex

parte Rubac, 611 S.W.2d at 849-50. Considering these factors in light of the record before us, we

cannot say the trial court abused its discretion by reducing Wilson’s bail from $250,000 to $200,000.



                                                 -2-
                                                                                       04-08-00553-CR

       The evidence related to the first factor reveals that Wilson lacks strong family and

community ties to Bexar County, Texas. Wilson testified that he is a lifelong resident of Guadalupe

County and attends high school in that community. Wilson’s mother confirmed that Wilson resides

with her in Guadalupe County.

       Concerning the second factor, “[b]ail set in a particular amount becomes ‘oppressive’ when

it is ‘based on the assumption that [the accused cannot] afford bail in that amount and for the express

purpose of forcing [the accused] to remain incarcerated pending [trial].’” Richardson v. State, 181
S.W.3d 756, 759 (Tex. App.—Waco 2005, no pet.). The record contains nothing to indicate that the

trial court rendered its decision on this basis, especially since the court reduced bail from $250,000

to $200,000. Moreover, it does not appear that $200,000 is an excessive bail amount for a murder

charge. The intermediate appellate courts of this state have often concluded that bail ranging from

$200,000 to $250,000.00 for a murder charge is not excessive. See, e.g., Ex parte McBride, No. 12-

07-00241-CR, 2007 WL 4216370, *2-3 (Tex. App.—Tyler Nov. 30, 2007, no pet.) (mem. op.) (not

designated for publication) (analyzing various appellate court decisions and concluding bail of

$250,000 for first degree murder charge was not excessive); Richardson, 181 S.W.3d at 759-60

(determining that bail of $200,000 was not excessive for murder charge because offense appeared

premeditated and appellant posed a flight risk and danger to her children); Ex parte McFarland, No.

04-03-00154-CR, 2003 WL 21658599, *3 (Tex. App.—San Antonio July 16, 2003, no pet.) (mem.

op.) (not designated for publication) (determining that bail of $500,000.00 for murder charge was

excessive and lowering bail to $250,000.00); Ex parte Lebron, No. 04-97-00087-CR, 1997 WL
311488, *1-2 (Tex. App.—San Antonio June 11, 1997, no pet.) (not designated for publication)




                                                  -3-
                                                                                         04-08-00553-CR

(determining that bail of $250,000.00 for murder charge was not excessive because of the violent

nature of the crime and appellant’s criminal history and lack of ties to the community).

        As for the third factor, Wilson is charged with murdering Robert Perales by stabbing him

with a knife. Murder carries a potential maximum sentence of life imprisonment and a fine of up

to $10,000. TEX . PEN . CODE ANN . §§ 12.32, 19.02(c) (Vernon 2003). The evidence shows Perales

was stabbed four times and that the homicide was gang related. The record further suggests that

Wilson did not kill Perales in an act of self defense. According to witness statements, Wilson and

his associates provoked the fight that resulted in Perales’s death. In addition, witnesses indicate that

Perales was observed “getting jumped by five black males” prior to his death.

        With respect to the fourth factor, the record shows that Wilson lacked any valuable property.

Although the record indicates Wilson’s mother attempted to exhaust all of her available resources

to help her son make bail, it is unclear from the record whether Wilson’s father attempted to exhaust

all of his available resources as well.

        Regarding the last factor, the record evidence suggests Wilson poses a threat to the

community. Although Wilson appears to have no prior convictions for serious crimes, the State’s

evidence shows that Wilson is allegedly affiliated with a street gang. In addition, the record shows

Wilson stabbed his victim at a community carnival in the presence of the general public.

        We conclude that bail in the amount of $200,000.00 was supported by the evidence.

Consequently, we hold the trial court did not abuse its discretion under the circumstances presented.

Wilson’s appellate complaints are therefore overruled, and we affirm the trial court’s order.



                                                        Catherine Stone, Chief Justice
Do not publish


                                                  -4-